DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-13 are pending. 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d).  

Claim interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: the various units in claims 1 and 3. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:   
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. "Lightweight image super-resolution with adaptive weighted learning network." arXiv preprint arXiv:1904.02358 (2019)), hereafter referred to as “Wang”.  

Regarding claim 1, Wang discloses an image scaling and enhancement system (Abstract, Wang’s method is computer-based), comprising: 
a scaling processing unit, configured to upscale a low-resolution image to output a high-resolution image (section 2.3 and Fig. 2, the low-resolution image ILR is up-scaled (the lower branch) to output a high-resolution image to be combined with an output image from the AWMS Module); 
a deep-learning residue network unit, operated based on a deep-learning result, configured to output a high-resolution residue image corresponding to the low-resolution image (Section 3.1 and Fig. 2, output from the Nonlinear Mapping Module); and 
Fig. 2, the adaptive weight {α0 … αL} of the multi-scale reconstruction module) and combine an adjusted high-resolution residue image (Fig. 2, output from the AWMS Module) and the high-resolution image in order to generate an enhanced image (Fig. 2, outputs from the two branches are combined to obtain the enhanced image ISR), 
Wang does not expressly disclose wherein the weighting factor is different from a reference weighting factor being used in a deep-learning procedure for training the deep-learning residue network unit.
However, Wang discloses (page 5, right column, Table 4) results of ablation study on effects of removing different scale branches. The most obvious way of removing a scale branch would be to set the weight α for that branch to 0, which effectively changes the weighting factor from the original one {α0 … αL} for training the residue network.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claim 1 from the teachings of Wang.

Regarding claim 2, Wang discloses the system of claim 1, but fails to expressly disclose wherein the weighting factor is a user-defined fixed value or a value determined based on content characteristics of the low-resolution image.
section 4.3, especially page 5, right column and page 6, left column), different scale branches have different effects on reconstruction quality. The 3×3 scale branch has more low frequency information, and other scales show more high frequency edge information. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to adjust the weights for various scale branches so as to generate a HR image ISR to the user’s satisfaction. 

Regarding claim 3, Wang disclose the system of claim 1, further comprising: a weighting factor determination unit, coupled to the combination processing unit, configured to determine the weighting factor (please refer to analysis of claim 2).

Regarding claims 4 and 5, Wang disclose the system of claim 3, wherein the weighting factor determination unit is configured to determine a weighting factor for each pixel according to the low-resolution and/or the high-resolution image (Fig. 2 shows that the weighting factor is applied to each pixel of the image. Please refer to analysis of claim 2. The adjustments of weights would clearly depends on content/characteristics of the input LR image and user desired quality/features in the final HR image).

Regarding claim 8, Wang disclose the system of claim 1, wherein the deep-learning residue network unit comprises an arbitrary number of layers or structures (Fig. 2).
Claims 9-11 have been analyzed and are rejected for the reasons outlined above regarding claims 1, 2 and 4 respectively.

Allowable Subject Matter
Claims 6-7 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim. 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571)272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LI LIU/Primary Examiner, Art Unit 2666